DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17, 19-21, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over “EPC™ Radio-Frequency Identity Protocols Generation-2 UHF RFID,” hereinafter “EPC,” in view of Bohn (WO 2011/137499).

Regarding claim 9, EPC discloses: A method for performing a protected write operation in a RFID system (500), comprising: 
Refer to at least page 26 of EPC with respect to an interrogator and tag.
a reader (502) transmitting a command signal (1601) that includes a request for a challenge (1705) from a tag (501); 
Refer to at least 6.3.2.12.1.2 of EPC with respect to a challenge command by the interrogator.
the tag (501) transmitting an enhanced reply (1602) to the request for a challenge (1705), the enhanced reply (1602) including a challenge (1806) in plaintext, the challenge (1806) including a random number generated by the tag;
Refer to at least 6.3.2.7 and (b) on page 60 of EPC with respect to the tag sending an RN16 in response to the interrogator. 
the reader (502) transmitting an enhanced write command (1603) to the tag, the enhanced write command (1603) including: 
a response (1911) to the challenge (1806), data (1909) that is to be written to a memory (637) of the tag, a write request (1908) including information, in plaintext, needed for writing the data to the memory of the tag, wherein the write request comprises [information for specifying the write], and 
Refer to at least 6.3.2.12.3.3 of EPC with respect to a write command comprising MemBank, WordPTR, and Data. 
a data protection mode (1910), in plaintext, 
Refer to at least 6.3.2.12.3.12 of EPC with respect to encrypting data; with respect to at least 6.3.2.12.3.3 of EPC with respect to a CRC as part of the write command.
EPC does not fully disclose: encrypted; wherein the write request comprises a data include field, a pointer field and a word count field; that was used to encrypt the encrypted data, wherein the data protection mode is one of: confidentiality only, integrity only, confidentiality with integrity, and plaintext; wherein the protected write operation is performed without any wireless communication between the reader and the tag prior to the reader transmitting the command signal to the tag. However, EPC in view of Bohn encrypted; wherein the write request comprises a data include field, a pointer field and a word count field; that was used to encrypt the encrypted data, wherein the data protection mode is one of: confidentiality only, integrity only, confidentiality with integrity, and plaintext;
Refer to at least Fig. 9 of Bohn with respect to a Secure_Auth_Write command which includes LMAR (as per the reference text, LMAR may be defined by concatenating the following fields specified in the ISO 18000-6 C Protocol: Members, WordPtr, and WordCount) and DMD (as per the reference, DMD may be defined as an indicator for the optional inclusion of a dynamic integrity protection code and DMAC authenticity). Further refer to WDATA encrypted under a key WK.
wherein the protected write operation is performed without any wireless communication between the reader and the tag prior to the reader transmitting the command signal to the tag.
As per at least FIG. 9 of Bohn, the Secure_Auth_Write command is provided without a previous communication.
The teachings of EPC and Bohn relate to RFID communications between a reader and a tag, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art to modify the teachings of EPC to further include encrypted data and authentication without a separate command for at least the purposes of increasing efficiency of RFID communication (e.g., “the present invention defines an efficient execution scheme of the customized commands, allowing treatment of communication failures, reducing execution time, comparatively to sequential execution”).

Regarding claim 10, EPC-Bohn discloses: The method of claim 9, including, after the step of the reader transmitting an enhanced write command to the tag, the step of: the tag transmitting an enhanced reply (1604) to the reader, the enhanced reply including information indicating whether the protected write operation succeeded or failed.
Refer to at least FIG. 9 and WCODE, which is an informational code of the result of the operation.
This claim would have been obvious for substantially the same reasons as claim 9 above.

Regarding claim 11, it is rejected for substantially the same reasons as claim 9 above (i.e., the cited portions of Bohn).

Regarding claim 12, it is rejected for substantially the same reasons as claim 9 above (i.e., the cited portions of Bohn; the write request of EPC).

Regarding claim 21, it is rejected for substantially the same reasons as claim 9 above (i.e., the citations pertaining to EPC’s secure commands).

Regarding claim 13, EPC disclose: A RFID tag (501), comprising: 
a radio frequency receiver (631) and transmitter (633); 
circuitry (635), coupled to the radio frequency receiver and transmitter; 
Refer to at least page 26 of EPC with respect to an interrogator and tag.
a memory (637), coupled to the circuitry, for un-encrypted storing data (636) and a cryptographic key (638); 
a cryptographic engine (639), coupled to the circuitry, for performing cryptographic operations; and 
Refer to at least 6.3.2.12.3.12 of EPC with respect to encryption and associated keys.
wherein the RFID tag receives an enhanced read command (1301), wherein the enhanced read command includes a tag authentication challenge (1404) in plaintext, a data request (1406), and 
Refer to at least 6.3.2.12.3.2 of EPC with respect to a read command comprising MemBank, WordPTR, and requested data.
information requesting a data protection mode (1408), wherein the data protection mode includes a cryptographic protection mode selector that selects one of four modes: plaintext, MAC protected, encrypted, and encrypted and MAC protected, 
Refer to at least 6.3.2.12.3.11 and 6.3.2.12.3.12 of EPC with respect to a MAC.
EPC does not fully disclose: wherein the RFID tag (501) encrypts the un-encrypted data (636) and transmits, in a single transmission (1302), an authentication (1503) of the tag authentication challenge (1404) and encrypted data (1505 )derived  from the un-encrypted data (636) in the memory when the encrypted mode or the encrypted and MAC protected mode is selected, and wherein the RFID tag (501) transmits, in a single transmission (1302), an authentication (1503) of the tag authentication challenge (1404) and from the un-encrypted data (636) in the memory when the plaintext mode or the MAC protected mode is selected. However, EPC in view of Bohn discloses: wherein the RFID tag (501) encrypts the un-encrypted data (636) and transmits, in a single transmission (1302), an authentication (1503) of the tag authentication challenge (1404) and encrypted data (1505 )derived  from the un-encrypted data (636) in the memory when the encrypted mode or the encrypted and MAC protected mode is selected, and wherein the RFID tag (501) transmits, in a single transmission (1302), an authentication (1503) of the tag authentication challenge (1404) and from the un-encrypted data (636) in the memory when the plaintext mode or the MAC protected mode is selected.
Refer to at least FIG. 8 of Bohn with respect to a Secure_Auth_Read command and subsequent reply transmitting data encrypted under key RK. 

Therefore it would have been obvious to one of ordinary skill in the art to modify the teachings of EPC to further include encrypted data and authentication without a separate command for at least the purposes of increasing efficiency of RFID communication (e.g., “the present invention defines an efficient execution scheme of the customized commands, allowing treatment of communication failures, reducing execution time, comparatively to sequential execution”).

Regarding claim 14, EPC-Bohn discloses: The RFID tag of claim 13, wherein the enhanced read command (1301) is received from a RFID reader (502), and wherein the tag authentication challenge (1404) includes a time-varying data generated by the RFID reader.
Refer to at least FIG. 8 of Bohn with respect to RN, which is a value generated for a predetermined period of time until it is regenerated. 
This claim would have been obvious for the same reasons as claim 13 above. 

Regarding claim 15, it is rejected for substantially the same reasons as claim 13 above (i.e., the citations).

Regarding claim 16, it is rejected for substantially the same reasons as claim 13 above (i.e., the citations to Bohn).

Regarding claim 17, it is rejected for substantially the same reasons as claim 13 above (i.e., the citations).



Regarding claims 24-26, they are substantially similar to claims 15-17 and 23 above, and are therefore likewise rejected.

Regarding claims 19-20, they are rejected for substantially the same reasons as claims 11-12 above.

Regarding claims 27-29, they are rejected for substantially the same reasons as claims 11-12 above.

Allowable Subject Matter
Claims 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/V.S/Examiner, Art Unit 2432